Certiorari to review a final determination of the State Tax Commission assessing additional income tax against relator for the calendar year 1929. The question presented is whether the State of New York has jurisdiction to tax as income, profits derived by a non-resident from the sale of an *653interest in a membership on the New York Stock Exchange. Relator, a resident of Massachusetts, acquired an undivided share or interest in a New York State Stock Exchange membership, which interest he sold at a profit, and the State Tax Commission has imposed a tax upon such profit, as income upon property within the State of New York, pursuant to the provisions of section 351 of the Tax Law. Relator and his firm were the owners of a membership on the Stock Exchange in addition to their interest or share in the membership here involved. He and his said firm did not use their membership rights for the purpose of trading upon the floor of the Exchange. Orders of the firm were placed and executed through another New York brokerage firm, in the same way as any customer would have placed such an order with the New York firm, the only advantage accruing to the relator and his firm being that by virtue of their being members of the New York Stock Exchange, their orders placed with other brokers for execution were carried out for a smaller commission charge than the charge to customers not members of the Exchange. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.